Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 14 December 2021. Claims 1-20 are pending and have been considered as follows.
Response to Arguments
	Applicant’s amendments and arguments with respect the Claim Objections to claim 15 as set forth in the office action of 08 October 2021 have been considered and are persuasive. Therefore, the Claim Objections to claim 15 as set forth in the office action of 08 October 2021 have been withdrawn.
Applicant’s amendments and arguments with respect the rejection of claims 1-14 and 20 under 35 USC 112(b) as set forth in the office action of 08 October 2021 have been considered and are persuasive. Therefore, the rejection of claims 1-14 and 20 under 35 USC 112(b) as set forth in the office action of 08 October 2021 has been withdrawn.
Applicant’s amendments and arguments with respect the rejection of claims 1- 20 under 35 USC 101 as set forth in the office action of 08 October 2021 have been considered and are persuasive. Therefore, the rejection of claims 1-20 under 35 USC 101 as set forth in the office action of 08 October 2021 has been withdrawn.
Applicant’s amendments and arguments with respect the rejection of claims 1-20 under 35 USC 103 as set forth in the office action of 08 October 2021 have been considered but are moot because the new ground(s) of rejection does not rely on any 
Claim Objections
The claim listing as presented, including the underscoring and strikethroughs, do not match the original claim listing filed on 29 May 2020. For example, at claim 15, the limitations “when the vehicle operates in the future driving segment, controlling operation performance limitation and the determined mitigation measure” does not match the original claim listing (specifically, the term “performance” is newly added to the claim and was not included in the claim listing of 29 May 2020). However, in an effort to expedite prosecution, the Examiner is proceeding with the claims as presented under their currently amended form. While the Examiner has pointed to one example of these inconsistencies in the claim listing, the Applicant is advised to review the entire claim listing for other such occurrences.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9 and 20 are indefinite because of the recited limitations “modify[ing] a driving behavior of the vehicle based on at least one action selected from a group of actions consisting of setting a preference of a lateral position in a driving lane for the vehicle, limiting complex driving maneuvers for the vehicle, setting a Application No. 16/888,340Page 3 of 11preference for a particular lane on a multi-lane road, adaption of a speed of the vehicle, and choosing an alternative driving route for the vehicle”. Claims 1, 8 and 15 previously recite “when the vehicle operates in the future driving segment, control[ling] operation of the vehicle based on the determined at least one performance limitation and the determined mitigation measure”. Based on the specification (e.g. paragraphs [0031] and [0032]), it appears that modifications and mitigation measures are considered the same; as such, it is unclear, to the Examiner, what exactly the difference is between controlling operation of the vehicle in claims 1, 8 and 15 and modifying a driving behavior of the vehicle in claims 2, 9 and 20. If there is a difference, Applicant is advised to clarify while keeping in mind to avoid a 35 USC 112(a) issue. If there is no difference, Applicant is advised to amend claims 2, 9 and 20 accordingly to clarify such confusion (by making it clear that claims 2, 9 and 20 are referring back to the controlling step in claims 1, 8 and 15, respectively) while keeping in mind that one of the actions including “choosing an alternative driving route for the vehicle” is not possible for “when the vehicle operates in the future driving segment, control[ling] operation of the vehicle”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weisswange (EP3477259A1) in view of Dittmer (US20190186931A1).
Regarding claim 1, Weisswange discloses a system for controlling a vehicle (see at least abstract), the system comprising a memory storing a digital map (see at least [0020]); and an electronic processor (see at least [0020]) configured to determine a future driving segment of the vehicle based upon the current location of the vehicle (see at least [0007], [0028] and [0036]); determine at least one performance limitation based on the future driving segment of the vehicle (see at least [0008], [0010], [0014], [0016], [0024], [0025], [0033]-[0035] and [0038]).
Weisswange fails to explicitly disclose the system comprising a localization system; receive, from the localization system, a current location of the vehicle; (see at least [0003], [0025]-[0029], [0037], [0038], [0046], [0096], [0102], [0103], [0112], [0125]-[0127], [0130], [0133], [0149], [0163] and [0164]; slight movement within the lane in the future segment and/or using another lane from multiple lanes of the future segment and etc./more is/are taken as when the vehicle operates in the future driving segment, control operation of the vehicle). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Weisswange to incorporate the teachings of Dittmer which teaches the system comprising a localization system; receive, from the localization system, a current location of the vehicle; determine a mitigation measure to overcome the determined at least one performance limitation based on categories of driving maneuvers of the vehicle; and when the vehicle operates in the future driving segment, control operation of the vehicle based on the determined at least one performance limitation and the determined mitigation measure since they are both directed to determining performance limitation(s) based on future driving segment(s) of a vehicle and incorporation of the teachings of Dittmer ensures increased user comfort, efficiency and reliability of the overall system.

Regarding claim 2, Weisswange does not explicitly disclose modify a driving behavior of the vehicle based on at least one action selected from a group of actions (see at least [0003], [0025]-[0029], [0096], [0102], [0103], [0112], [0125]-[0127], [0130], [0133], [0149], [0163] and [0164]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Weisswange to incorporate the teachings of Dittmer which teaches modify a driving behavior of the vehicle based on at least one action selected from a group of actions consisting of setting a preference of a lateral position in a driving lane for the vehicle, limiting complex driving maneuvers for the vehicle, setting a preference for a particular lane on a multi-lane road, adaption of a speed of the vehicle, and choosing an alternative driving route for the vehicle since they are both directed to determining performance limitation(s) based on future driving segment(s) of a vehicle and incorporation of the teachings of Dittmer ensures increased user comfort, efficiency and reliability of the overall system.

Regarding claim 3, Weisswange as modified by Dittmer discloses wherein the future driving segment includes a classification indicating a particular performance limitation (see at least Weisswange [0008]-[0010], [0012], [0014]-[0016], [0024], [0025], [0028], [0033]-[0035] and [0038]).

Regarding claim 5, Weisswange as modified by Dittmer discloses wherein the classification is a classification selected from a group of classifications consisting of a binary classification, a quality class classification, an individual sensor quality class classification, and a redundancy classification (see at least Weisswange [0008]-[0010], [0012], [0014]-[0016], [0024], [0025], [0028], [0033]-[0035] and [0038]).

Regarding claim 6, Weisswange as modified by Dittmer discloses wherein the classification includes at least one of a static map attribute and a dynamic map attribute (see at least Weisswange [0008]-[0010], [0012], [0014]-[0016], [0024], [0025], [0028], [0033]-[0035] and [0038]).

Regarding claim 7, Weisswange as modified by Dittmer discloses wherein the future driving segment is further determined based upon a planned driving route of the vehicle (see at least Weisswange [0007], [0028] and [0036]).

Regarding claims 8-10 and 12-14, claims 8-10 and 12-14 are commensurate in scope with claims 1-3 and 5-7, respectively. See above for rejection of claims 1-3 and 5-7.

Regarding claim 15, Weisswange discloses a non-transitory, computer-readable medium containing instructions that, when executed by an electronic processor, are configured to perform a set of functions (see at least abstract and [0020]). The rest of claim 15 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claims 16 and 18-20, claims 16, 18, 19 and 20 are commensurate in scope with claims 3, 5, 6 and 2, respectively. See above for rejection of claims 3, 5, 6 and 2.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weisswange (EP3477259A1) in view of Dittmer (US20150266488A1) in further view of Solyom (US20150266488A1).
Regarding claim 4, Weisswange as modified by Dittmer does not explicitly disclose wherein the classification includes a probability that the particular performance limitation will occur based on one or more environmental conditions. However, such matter is suggested by Solyom (see at least [0029], [0033], [0034], [0036] and [0040]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Weisswange as modified by Dittmer to incorporate the teachings of Solyom which teaches wherein the classification includes a probability that the particular performance limitation will occur based on one or more environmental conditions since they are all directed to determining performance limitation(s) based on future driving segment(s) of a vehicle and incorporation of the teachings of Solyom ensures increased accuracy and thereby increase safety and reliability of the overall system.

Regarding claims 11 and 17, claims 11 and 17 are commensurate in scope with claim 4, respectively. See above for rejection of claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667